Citation Nr: 0532063	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  98-01 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for generalized joint pain, 
to include knees, wrists, ankles, left shoulder, feet, and 
hips, due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Associate Counsel 






INTRODUCTION

The veteran served on active duty from November 1979 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  In July 1999, August 2000, and June 
2004, the Board remanded the case to the RO for further 
evidentiary development.  The case was subsequently returned 
to the Board.  


FINDING OF FACT

Competent medical evidence shows the veteran does not have 
any objective clinical signs or symptoms of a chronic joint 
disorder manifested by generalized joint pain, to include 
knees, wrists, ankles, left shoulder, feet, and hips, or 
signs or symptoms due to an undiagnosed chronic disability.


CONCLUSION OF LAW

Generalized joint pain, to include knees, wrists, ankles, 
left shoulder, feet, and hips, was not incurred in or 
aggravated by active service, or due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

The Board recognized the lack of proper VCAA notification 
pertaining to the remaining issue on appeal when this case 
was before the Board in June 2004.  As a result, the Board 
remanded the case to provide the veteran information 
necessary to substantiate his claim.  The RO then provided 
the veteran a VCAA letter dated in June 2004.  The VA fully 
notified the veteran of what is required to substantiate such 
claims in the letter, and in the multiple supplemental 
statements of the case (SSOC).  Together, the VCAA letter and 
SSOC's provided the veteran with a summary of the evidence, 
the applicable laws and regulations, and a discussion of the 
facts of the case.  VA specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
send medical treatment records from his private physician 
regarding treatment, to provide a properly executed release 
so that VA could request the records for him, and request 
that he submit any evidence in his possession.  No other 
evidence has been identified by the veteran.  It is therefore 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  The 
duty to notify the appellant was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  Supra, 
Mayfield.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes the numerous 
service medical records, VA treatment records, VA examination 
reports dated in 1997, 1999, 2000, 2001, and 2005, and 
written statements from the veteran.  As VA examinations and 
other medical evidence are of record, the Board finds no 
further VA examination necessary in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

The veteran is claiming service connection for generalized 
joint pain, to include knees, wrists, ankles, left shoulder, 
feet, and hips, due to an undiagnosed illness.  Service 
connection may be granted for disability arising from disease 
or injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West Supp 2005).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2005).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during the presumption period.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i) (2005).  
Effective March 1, 2002, Section 202 of the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 1117 to 
expand the presumptive period to September 30, 2011.  See VBA 
Fast Letter 02-04 (January 17, 2002).

Under 38 C.F.R. § 3.317(a)(2)(i), the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) an undiagnosed illness; (B) a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.  See 38 C.F.R. § 
3.317(a)(2)(i) (2005).

The amendments made to the provisions of the law pertaining 
to Persian Gulf War veterans, effective March 1, 2002, 
provide that, in addition to certain chronic disabilities 
from undiagnosed illness, service connection may also be 
given for medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection. See VBA Fast Letter 02-04 
(January 17, 2002).

Among the requirements for service connection for a 
disability due to undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c) 
(2005).  If signs or symptoms have been attributed to a known 
clinical diagnosis in the particular case being considered, 
service connection may not be provided under the specific 
provisions pertaining to Persian Gulf veterans.  See 
VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  See 38 C.F.R. § 3.317(a)(1), (b) 
(2005).  There must be objective signs that are perceptible 
to an examining physician and other non-medical indicators 
that are capable of independent verification.  There must be 
a minimum of a 6-month period of chronicity.  See 38 C.F.R. § 
3.317(a)(2), (3) (2005).  

However, compensation shall not be paid if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the appellant's own willful misconduct or the abuse 
of alcohol or drugs.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(c) (2005).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The service medical records do not show complaints, 
treatment, or a diagnosis of chronic joint pain, to include 
knees, wrists, ankles, feet, and hips.  Treatment for left 
shoulder problems, including pain, was noted in 1982.  No 
follow-up treatment is noted.   Report of Medical History 
dated in March 1992 revealed that the veteran indicated 
having no current painful or trick shoulder, knee problems, 
or bone, joint or other deformity.  Report of Medical 
Examination dated in March 1992 revealed that both upper and 
lower extremities were clinical evaluated as normal.  

The veteran does not contend that he sustained an injury or 
that he experienced these symptoms during active service.  
His contention is that he began having recurrent multiple 
joint pain following his return from the Persian Gulf War.  

Upon review, the competent medical evidence following service 
fails to establish a current diagnosis of a chronic joint 
disorder or an undiagnosed chronic disability, manifested to 
a degree of 10 percent for a period of six months, by 
objective signs or symptoms of a chronic joint illness 
manifested by pain in the knees, wrists, ankles, left 
shoulder, feet, and hips.  

The medical evidence following service indicates that the 
veteran's symptoms may be attributable to his service-
connected disabilities, but fail to show any organic 
pathology.  VA Joint examinations dated in July 1994 and 
October 1995, and VA Neurological examinations dated in 
February 1997, August 1997, and September 2001 attributed the 
veteran's subjective complaints of joint pain to his service-
connected diabetes mellitus or service-connected thoracic 
outlet syndrome.  The examiner from the 1994 and 1995 
examination further attributed the impairment sensation of 
the legs to extensive diabetic peripheral neuritis.  
Nevertheless, no clinical findings demonstrating signs or 
symptoms of a chronic illness were noted in these examination 
reports to support the veteran's subjective complaints.     

VA Joint examination reports dated in March 1997, September 
1999, November 2000, and January 2005 indicated that despite 
the veteran's subjective complaints, there was no objective 
evidence of organic pathology for the veteran's joint pain, 
to include knees, wrists, ankles, left shoulder, feet, and 
hips.  The most recent VA examination report, dated in 
January 2005, found that the veterans had pain in multiple 
joints without any significant objective findings.  
Manifestations of these symptoms were not consistent with any 
disease and that he had no known clinical diagnosis, except 
for arthralgias.  He also did not meet the criteria for 
fibromyalgia, although he did exhibit some tenderness in his 
muscles and arms, which are exacerbating his problem of 
unknown illness.  

The Board finds the above medical examinations to be 
competent medical evidence as the findings were based on 
examination of the veteran and review of his claims file.  
The most probative of this evidence is the most recent 
examination, which shows the veteran's current condition.  
Again, the January 2005 VA Joint examination report failed to 
reveal any significant objective findings, despite subjective 
complaints of joint pain.  

In addition, x-ray findings in the record, including recent 
x-ray reports taken in  January 2005 of the hips, elbows, 
knees, shoulders, wrists, and feet, demonstrated no 
arthritis, or other abnormalities.  

The Board notes that a VA Spine examination report, dated in 
August 1997, indicated that the veteran demonstrated findings 
of chondromalacia of the knees.  Clearly, chondromalacia of 
the knees is a diagnosable disease and therefore, cannot be 
service-connected under 38 C.F.R. § 3.317.  While there is no 
other supporting medical evidence, even if the veteran has 
chondromalacia of the knees, there is no evidence of 
chondromalacia in service, or shown many years following 
service, and there is no indication that chondromalacia is 
otherwise related to service.  The earliest medical evidence 
of chondromalacia of the knees is the August 1997 VA 
examination report, which is many years following separation 
from active duty.  Furthermore, no subsequent medical 
examination revealed findings of chondromalacia of the knees.  
Therefore, there is no basis to grant service connection for 
the veteran's knee problems based on the August 1997 clinical 
findings.  38 C.F.R. § 3.303 (2005).

The veteran is competent as a layperson to report that on 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  While he is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, he is not competent to make a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  He is certainly competent to relate the fact that he 
experiences recurrent pain in knees, wrists, ankles, left 
shoulder, feet, and hips. However, service connection based 
on an undiagnosed illness requires objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as joint pain and swelling.  See 38 C.F.R. § 3.317(a)(1), (b) 
(2005).  There must be objective signs that are perceptible 
to an examining physician and other non-medical indicators 
that are capable of independent verification.  See 38 C.F.R. 
§ 3.317(a)(2), (3) (2005).  In this case, the competent 
medical evidence fails to establish such objective signs.

For these reasons, the Board finds that the competent, 
probative medical evidence shows the veteran does not have a 
chronic joint disorder or an undiagnosed chronic disability, 
manifested to a degree of 10 percent for a period of six 
months, by objective evidence of any signs or symptoms of 
finger swelling. Accordingly, the Board concludes that a 
generalized joint pain, to include knees, wrists, ankles, 
left shoulder, feet, and hips, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1117, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.317 
(2005).


ORDER

Service connection for generalized joint pain, to include 
knees, wrists, ankles, left shoulder, feet, and hips, to 
include as due to an undiagnosed illness, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


